ON REMAND FROM THE ALABAMA SUPREME COURT
PATTERSON, Judge.
This cause was remanded by our supreme court, 559 So.2d 576, for consideration in light of Harris v. Reed, 489 U.S. 255, 109 S.Ct. 1038, 103 L.Ed.2d 308 (1989).
The judgment of the circuit court denying appellant’s petition for post-conviction relief, filed pursuant to A.R.Crim.P.Temp. 20, is affirmed for the following reasons. Appellant’s grounds alleging that the sentence imposed for convictions for negotiating checks without sufficient funds and forgery exceeded the maximum authorized by law and that his guilty pleas entered to those charges were involuntary are procedurally barred, as they are precluded from consideration under A.R.Crim.P.Temp. 20.-2(a)(3), (5). The remaining argument alleging ineffective assistance of counsel lacks merit.
AFFIRMED.
All Judges concur.